[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ______________________                  FILED
                                                        U.S. COURT OF APPEALS
                                No. 10-10219              ELEVENTH CIRCUIT
                                                              JUNE 14, 2010
                            Non-Argument Calendar
                                                               JOHN LEY
                           ______________________
                                                                 CLERK

                  D.C. Docket No. 8:03-cr-00249-SCB-MSS-2

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

DAVID O. EDWARDS,
a.k.a. Dre,
                                                            Defendant-Appellant.

                           _____________________

                  Appeal from the Unites States District Court
                      for the Middle District of Florida
                           _____________________

                                (June 14, 2010)

Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      David O. Edwards appeals the district court’s order granting him a reduced

sentence under 18 U.S.C. § 3582(c)(2). He argues that the record does not
sufficiently reflect whether the district court considered the sentencing factors

outlined at 18 U.S.C. § 3553(a) in amending his sentence. Edwards also argues

that, based on his post-sentencing conduct, the district court should have

sentenced him below the amended guidelines range. We review for abuse of

discretion a district court’s decision to reduce a sentence under § 3582(c)(2).

United States v. Smith, 568 F.3d 923, 926 (11th Cir. 2009). We review de novo

the district court’s legal conclusions about its authority under § 3582(c)(2).

United States v. James, 548 F.3d 983, 984 (11th Cir. 2008).

      District courts have discretion to modify prison terms where those terms

were calculated within a sentencing range that has subsequently been lowered by

the Sentencing Commission. 18 U.S.C. § 3582(c)(2). In November 2007, after

Edwards was originally sentenced, the Sentencing Commission adopted

Amendment 706, lowering the base offense level for crack cocaine offenses by

two levels. United States v. Williams, 557 F.3d 1254, 1256 (11th Cir. 2009). In

October 2009, Edwards filed a motion for modification of his sentence in

accordance with Amendment 706. The district court granted his motion,

sentencing him towards the low end of the amended guidelines range.

      If a district court chooses to resentence a prisoner under § 3582(c)(2), it

must first calculate the new guidelines range, and then it must consider the

                                          2
§ 3553(a) factors to determine the appropriate amended sentence. Smith, 568 F.3d

at 927. The district court is required to consider the § 3553(a) factors, although it

need not “articulate specifically the applicability—if any—of each of the section

3553(a) factors, as long as the record demonstrates that the pertinent factors” were

considered. United States v. Eggersdorf, 126 F.3d 1318, 1322–23 (11th Cir.

1997). Where the district court states on the record that it “reviewed the motions,

the Government’s [response], the record, and [was] otherwise . . . duly advised,” it

has satisfied this requirement. Id.

      While the district court did not explicitly address the § 3553 factors, its

order mentions Edwards’s response memorandum, which requested a lower

sentence in light of Amendment 706 and the § 3553(a) factors. The order also

explains the court’s reasoning that the new sentence is consistent with the original

sentence’s placement within the guidelines range. We are satisfied that the district

court adequately considered the § 3553(a) factors. Cf. United States v. Douglas,

576 F.3d 1216, 1219 (11th Cir. 2009) (vacating and remanding where the record

lacked any evidence that the district court considered the § 3553(a) factors after it

summarily granted the defendant’s motion for resentencing); Williams, 557 F.3d at

1257 (same).




                                          3
      Edwards argues that, based on his post-conviction conduct, the district court

should have sentenced him below the amended guidelines range. However, any

reduced sentence must be “consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). Here, the applicable policy

statements prohibit the district court from reducing Edwards’s sentence below the

minimum of the amended guidelines range. See United States Sentencing

Guidelines § 1B1.10(b)(2)(A) (Nov. 2009). In United States v. Melvin, 556 F.3d

1190 (11th Cir. 2009), we explicitly held that the Supreme Court’s decisions in

United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005) and Kimbrough v.

United States, 552 U.S. 85, 128 S. Ct. 558 (2007) do not apply to resentencing

under § 3582(c)(2). Melvin, 556 F.3d at 1192. As a result, the district court could

not deviate below the amended guidelines range. Id. at 1193–94. Although

Edwards encourages us to abandon Melvin, we are bound by our precedent

“‘unless and until it is overruled by this court en banc or by the Supreme Court.’”

Douglas, 576 F.3d at 1219 (quoting United States v. Vega-Castillo, 540 F.3d

1235, 1236 (11th Cir. 2008)).

      Upon review of the record and consideration of the parties’ briefs, we

conclude that the record is sufficient to show that the district court considered the

§ 3553(a) sentencing factors in resentencing Edwards. We AFFIRM.

                                          4